Citation Nr: 1229879	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  04-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for PTSD. 

The Veteran testified before the Board sitting at the RO in March 2007.  A transcript of the hearing is associated with the claims file. 

In August 2007, the Board granted the petition to reopen the claim but denied service connection on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated the Board's decision and remanded the claim for additional evidentiary development. 

In July 2010, the Board remanded the claim for additional development. 

In August 2011, the Board construed the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression and anxiety, regardless of the precise diagnosis, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).   At that time, the Board again remanded the matter for additional evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted, the Board remanded the matter in August 2011 for additional evidentiary development.  The Board requested that the RO/AMC specifically y request a copy of the August 1, 1983, letter authored by Dr. T.H., Clinical Director of Psychiatry Service.  In November 2011, the AMC held that another request for records from the Bronx VAMC would be pointless.  They noted that Dr. T.H. was still employed by the Bronx VAMC and records received in August 2010 from the Bronx VAMC stated that the Veteran's entire medical record from June 24, 1975, until October 16, 1984, had been included.

Additionally, the Board requested that the any available SSA records be associated with the claims.  In November 2011, the SSA indicated that there were no medical records pertaining to the Veteran and any further efforts to obtain them would be futile.  In February 2012, the RO issued a Formal Finding of Unavailability as to the Veteran's Social Security Records.  

Therefore, the Board concludes that, with respect to obtaining any outstanding from Dr. T.H. and SSA records, the prior remand instructions were substantially complied with, precluding the need for further development in this regard.  However, remand is still necessary in this case on another basis, as will be discussed below.

The August 2011 Board remand instructions also instructed that the Veteran be afforded a VA examination to determine the etiology of any psychiatric disability and whether any currently diagnosed psychiatric disability, including major depression and anxiety, was at least as likely as not had its onset in service or was the result of a disease or injury in service.  The examiner was to provide a complete rationale for all opinion and conclusions expressed.

The Veteran was accordingly afforded a VA examination in February 2012.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD and that he had never met the DMS-IV-TR criteria for PTSD.  The Veteran was diagnosed as having anxiety disorder nos and anxiolytic dependence with physiological dependence.  The examiner opined that the Veteran's anxiety disorder and anxiolytic dependence with physiological dependence were less likely as not caused by or a result of service.  The examiner noted that the Veteran's anxiety had previously been noted to be secondary to his depression and that long-term usage of benzodiazepines may result in "paradoxical reactions." The examiner, however, did not provide an adequate reasons and bases as to why the Veteran's currently diagnosed acquired psychiatric disorders were less likely than not related to service, nor did she address the Veteran's allegations of continuity of symptomatology since service.  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board must once again remand the claims for further development and adjudication by the AMC.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should arrange for the Veteran to undergo a VA examination with a psychiatrist to ascertain the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include PTSD, found to be present.  The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination render an opinion as to the following: 

a) If the Veterans is diagnosed with a psychiatric disorder(s), for each diagnosed psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its clinical onset during his period of active military service, within the initial post-service year, or is in anyway related to service. 

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.
 
2.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


